            Case 1:21-cv-02580-ALC Document 30 Filed 08/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                       August 17, 2021
SOUTHERN DISTRICT OF NEW YORK

 EARL HENDERSON,

                                   Plaintiffs,
                                                                 21-cv-2580 (ALC)
                       -against-
                                                                 ORDER OF DISCONTINUANCE
 CHAMPS SPORTS INC. ET AL

                                   Defendants.

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to the Court that this case has been or will be settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made within

forty-five days. All pending deadlines are adjourned.

SO ORDERED.

Dated:      August 17, 2021
            New York, New York

                                                               ANDREW L. CARTER, JR.
                                                               United States District Judge
